Midonick, J.,
concurs in the findings as well as the result, with this additional concurring comment.
If, in fact, there is some redeeming medical therapeutic value to this device, as the brochure given with the article purports to specify, based upon anonymous medical authority, two comments are in order: (A) this type of evidence is incompetent and was received for limited purposes on the prosecution’s offer only because it was part of the sale and part of the ‘ ‘ pandering ”, and; (B) according to section 2310 of the Public Health Law, such brochure as is before the court concerning lost manhood, lost vitality, impotency, sexual weakness and the like, and such advice as the brochure sets forth is forbidden except when issued by an incorporated hospital, or by a licensed dispensary, or by a municipal board or department of health — not a bookstore.